OPINION — AG — **** MILITARY SERVICE LEAVE REGULATIONS **** (1) THE THIRTY (30) DAYS PROVISION INCLUDED IN 44 O.S. 1971 209 [44-209] AND 72 O.S. 1971 48 [72-48], MEANS THIRTY (30) CALENDAR DAYS AND NOT THIRTY WORKING DAYS; (2) THE TERM "LEAVE OF ABSENCE" AS INCLUDED IN THE BEFORE CITED STATUTORY PROVISIONS IS A PERIOD OF EXCLUSIVE OF ANY VACATION TIME ALLOWED THE PARTICULAR OFFICER AND/OR EMPLOYEE; (3) THE PHRASE "ALL OFFICERS AND EMPLOYEES OF THE STATE" AS USED IN THE BEFORE CITED STATUTORY PROVISIONS REFERS TO THOSE OFFICERS AND EMPLOYEES WHO ARE EMPLOYED TWENTY FIVE (25) HOURS OR MORE A WEEK; (4) THE STATEMENT "WHEN ORDERED BY PROPER AUTHORITY" INCLUDES SERVICE ON ACTIVE DUTY REQUIRED EITHER PURSUANT TO A MANDATORY RESERVE OBLIGATION OR THAT SERVICE REQUIRED PURSUANT TO A VOLUNTARY CONTRACTED OBLIGATION. CITE: 72 O.S. 1971 48 [72-48], 44 O.S. 1971 209 [44-209], 40 O.S. 1971 197.4 [40-197.4] (F), 72 O.S. 1971 48 [72-48], (LARRY L. FRENCH)